UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2014 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 0-29030 (Commission File Number) 22-3475473 (I.R.S. Employer Identification No.) 399 Route 23 Franklin, New Jersey 07416 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (844) 256-7328 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The purpose of this Current Report on Form8-K/A is to amend the Current Report on Form8-K ofSussex Bancorp (the “Company”),filed with the Securities and Exchange Commission (the “SEC”) on April 29, 2014 (the “Original Filing”), to correct the exhibit reference in Item 8.01 and to furnish Exhibit 99.3, which was inadvertently omitted from the Original Report.No changes were made to Items 2.02 and 7.01. Item 8.01. Other Events. The Company also announced the declaration of a regular cash dividend of $0.03 per share, which is payable on May 27, 2014 to common shareholders of record on May 13, 2014. A copy of the press release is furnished as Exhibit 99.3 hereto and is hereby incorporated by reference into this Item 8.01. The information contained in this report, including the exhibits attached hereto, will not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor will such information or exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as may be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release, dated April 29, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUSSEX BANCORP Date: April 29, 2014 By: /s/ Steven M. Fusco Steven M. Fusco Senior Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated April 29, 2014.
